                 Case 7:21-mj-08628-UA Document 3 Filed 09/07/21 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                       September 3, 2021

      By Email

      The Honorable Andrew E. Krause
      United States Magistrate Judge
      Southern District of New York
      The Hon. Charles L. Brieant Jr.
      Federal Building and United States Courthouse
      300 Quarropas St.
      White Plains, NY 10601-4150

      Re:    United States v. Brian Downey, 21 Mag. 8628

      Dear Judge Krause,

            In light of the presentment of defendant Brian Downey in the above-titled matter, the
      Government respectfully requests that the complaint be unsealed.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           United States Attorney


                                                       By: /s/ Steven J. Kochevar
                                                          Steven J. Kochevar
                                                          Assistant United States Attorney
                                                          (914) 993-1928



September 7, 2021
